Title: Abigail Adams to Mary Smith Cranch, 2 August 1784
From: Adams, Abigail
To: Cranch, Mary Smith



Dear sister
London August 2d. 1784

Before Mr. Smith went away I had no opportunity to ask Master John a Question but in company. I find by his accounts that Some Letters are gone to America the contents of which should they come into your hands; I hope you will keep wholy to yourself. I own I am rather surprized at them, and I think I may rely upon your prudence, and all connected with you to keep them intirely to yourselves. I have thought it a very fortunate circumstance that they did not reach me, before I saild, as they would have greatly embarrassed me. The present trial must be the test, if the Gold is genuine failing neither in weight or value, time will not diminish it—but should such a mixture of alloy be finally found in it, as to prove the coin either counterfeit, or base, it will not pass for current where it is now valued as intrinsick.
I am anxious that you should receive this; and if at any time you wish to communicate to me, any thing that no other person ought to see, let it be always inclosed in an other Letter with such a mark upon the outside as this ⦶.

I have been so much occupied for several days that I have not had leisure to write; and am engaged for more time now than tis probable I shall tarry in London. I have been to the Tower to St. Pauls to Westminster Abbe and to day to Kew, and to the most delightfull Spot my Eyes ever beheld, to Twickenham to Popes Grotto—but I can only add adieu—at present I am So fatigued. Yours affectionately

A Adams

